ORDER
This matter returns to us for consideration in light of the Supreme Court’s recent decision in — U.S. —, 104 S.Ct. 1883, 80 L.Ed.2d 428 (1984). That decision affirms in part, reverses in part, and remands for further proceedings our judgment in 685 F.2d 1065 (9th Cir.1982).
Therefore, we order that the previous judgments we entered in Nos. 80-5562 and 80-5603 be affirmed to the extent that they are consistent with the Court’s opinion, and we remand the defective portions to the United States District Court for the Southern District of California for further proceedings consistent with the Court’s opinion.